 

 

 

 

 

 

 

 

 

 

 

 

 

Walgreen Co.

Executive Stock Option Plan



(As Amended and Restated Effective January 11, 2006)





--------------------------------------------------------------------------------

WALGREEN CO.
EXECUTIVE STOCK OPTION PLAN
(As Amended and Restated Effective January 11, 2006)

Section 1. Establishment and Purpose

 1.1 The Plan. Effective as of October 13, 1982, Walgreen Co. (the "Company")
established this stock option plan for certain officers and key employees, which
plan was then known as the "Walgreen Co. 1982 Executive Incentive Stock Option
Plan." Effective as of January 1, 1989, the Plan was amended, restated, and
renamed as the "Walgreen Co. 1982 Executive Stock Option Plan." Effective as of
October 13, 1992, the Plan was amended, restated, and renamed as the
"Walgreen Co. Executive Stock Option Plan" (the "Plan"). Effective as of
October 9, 1996, the Plan was amended and the term of the Plan was extended. The
Plan as described herein reflects a further amendment and restatement effective
as of January 11, 2006.

 1.2 Purpose. The purpose of the Plan is to enable the Company and its
subsidiaries (as subsidiaries are defined in Section 424(f) of the Internal
Revenue Code of 1986, as amended, hereinafter referred to as the "Code") to
attract and retain key employees of outstanding ability, to stimulate the
efforts of such employees toward achievement of Company objectives and to
encourage the identification of their interest with that of the Company's
shareholders. It is intended that options issued pursuant to the Plan, shall
constitute "Incentive Stock Options," containing such terms and conditions as
required by Section 422 of the Code, to the extent that the Committee specifies
such intention at the time such options are granted. The term "ISO Options"
shall mean Incentive Stock Options granted pursuant to this Plan. The term
"Nonqualified Options" shall mean options other than ISO Options granted
pursuant to this Plan. The term "Options" shall mean both ISO Options and
Nonqualified Options granted pursuant to this Plan.

 1.3 Effective Date of the Plan. The Plan as originally adopted was effective as
of October 13, 1982 (the "Original Effective Date"). The effective date of the
Plan as set forth herein is January 11, 2006 (the "Effective Date").

Section 2. Plan Administration

 2.1 Administration. The Plan shall be administered by the Compensation
Committee of the Board of Directors of the Company (the "Committee"), consisting
of three or more members appointed by the Board of Directors of the Company from
those of its members not eligible to receive Options and who satisfy such other
requirements as may be necessary to qualify as "Non-Employee Directors" as that
phrase is defined for purposes of the Securities and Exchange Commission's (the
"Commission's") rules and regulations issued under Section 16 of the Securities
and Exchange Act of 1934 (the "1934 Act") and as "Outside Directors" as that
phrase is defined for purposes of the Internal Revenue Service's (the Department
of Treasury's) regulations issued under Section 162(m) of the Internal Revenue
Code. The Committee may take action with regard to this Plan only upon the vote
of a majority of the entire Committee or by written consent. The day-to-day
administration of the Plan may be carried out by such officers and employees of
the Company as may be designated by the Committee.

 2.2 Authorized Actions. The Committee shall have full power and authority to
interpret the Plan, to establish, amend, and rescind rules and regulations
relating to the Plan, to determine the form and content of Options to be issued
under the Plan, to provide for conditions and assurances deemed necessary or
advisable to protect the interests of the Company, and to make all other
determinations necessary or advisable for the administration of the Plan, but
only to the extent not contrary to the express provisions of the Plan. The
Committee shall determine, within the limits of the express provisions of the
Plan, the employees to whom, and the time or times at which, Options shall be
granted, the number of shares of stock to be subject to each Option, the
duration of each Option, the Option price of each Option, and the time or times
within which (during the term of the Option) all or portions of each Option may
be exercised.

 2.3 Finality of Determination. The determination of the Committee as to any
disputed question arising under the Plan, including questions of construction
and interpretation, shall be final, binding, and conclusive upon all persons
including the Company, its shareholders, and persons having any interests in
Options which may be granted under the Plan.



Section 3. Eligibility and Participation

 3.1 Eligibility. Full-time, key employees of the Company or its subsidiaries,
who are classified in salary grade 12 (or its equivalent) or above, as
designated by the Committee from time to time and without limitation as to
length of service, shall be eligible to receive Options under the Plan. No
Option shall be granted to any person who owns, directly or indirectly, shares
of stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company. Eligible employees of the Company or its
subsidiaries who have been granted and are in receipt of valid Options pursuant
to this Plan are hereunder referred to as "Participants."

 3.2 Rights of Employees. Nothing in this Plan or in any Option shall interfere
with or limit in any way the right of the Company and any of its subsidiaries to
terminate any Participant's or employee's employment at any time, nor confer
upon any employee any right to continue in the employ of the Company and any of
its subsidiaries. No employee shall have a right to be selected as a
Participant, nor, having been so selected to be selected again as a Participant.

Section 4. Shares Subject to the Plan

 4.1 Number. No more than 38,400,000 shares of common stock, $.078125 par value,
of the Company (the "Shares"), as previously adjusted for stock splits, may be
optioned under the Plan on or after October 9, 1996. Shares may consist, in
whole or in part, of authorized but heretofore unissued Shares, treasury Shares,
or Shares reacquired by the Company, including Shares purchased by the Company
in the open market.

 4.2 Unused Shares. In the event any Shares that are subject to an Option which,
for any reason, expires, is canceled, or is terminated unexercised as to such
Shares, such Shares may again be subjected to Options pursuant to this Plan.

 4.3 Adjustment in Capitalization. In the event of any change (increase or
decrease) in the outstanding shares of the Company by reason of a stock
dividend, recapitalization, merger, consolidation, stock split, combination or
exchange of Shares, or otherwise, the aggregate number of Shares available under
this Plan, the number of Shares subject to each outstanding Option, the Option
prices, and the limit on the number of shares that may be granted to any
participant under Section 5.1 shall be appropriately adjusted by the Committee,
whose determination shall be conclusive; provided, however, that fractional
Shares shall be rounded to the nearest whole Share.

Section 5. Options

 5.1 Grant of Options. The Committee may, from time to time at its discretion,
subject to the provisions of the Plan, determine those employees of the Company
or its subsidiaries to whom Options shall be granted, the Option price, the
number of shares subject to such Options, and the dates on which such Options
are to be granted. An eligible employee may be granted more than one Option. The
aggregate number of Shares with respect to which options may be granted during
any 12-month period to any participant under this Plan is limited to
1,000,000 shares, subject to adjustment pursuant to Section 4.3.

 5.2 Additional ISO Option Limitation. The aggregate amount of fair market value
of shares (the fair market value of a Share on the date of grant times the
number of Shares optioned under the grant) for which an employee may first
exercise ISO Options in any calendar year under this Plan (and any other
Incentive Stock Option plan which the Company or its subsidiaries may have)
shall not exceed $100,000.

 5.3 Option Agreement. Each Option granted under the Plan shall be evidenced by
a written agreement or notice of stock option terms (hereinafter, "Option
Agreement"), setting forth the terms and conditions upon which the Option is
granted. Each Option Agreement shall state the number of Shares, as designated
by the Committee, to which that Option pertains. The appropriate officers of the
Company are hereby authorized to execute and deliver Option agreements in the
name of the Company, as directed from time to time by the Committee.

 5.4 Option Price. The Option price per Share under each Option shall be
determined by the Committee and stated in the Option Agreement. The Option price
shall not be less than 100% of the fair market value, and in any event not less
than the par value, of a Share on the day the Option is granted, as such value
is determined by the Committee. Such fair market value shall be not less than
the closing price of a share of stock on the New York Stock Exchange on the last
trading day preceding the day the Option is granted.

 5.5 Duration of Options. Each Option shall be of a duration specified in the
Option Agreement. All rights to exercise an Option shall expire not later than
ten years from the date on which the Option is granted.

 5.6 Other Terms and Conditions. Options may contain such other provisions,
which shall not be inconsistent with any of the foregoing terms, as the
Committee shall deem appropriate.

 5.7 Exercise. Subject to Section 5.8, each Option may be exercised, as long as
it is valid and outstanding, from time to time, in part or as a whole and in
such manner and subject to such conditions as the Committee in its discretion
may provide in the Option Agreements, provided that no partial exercise may be
for less than 10 full Shares.

 5.8 Periods of Non-Exercise. To the extent required to satisfy exemptions
established from time to time by the Securities and Exchange Commission issued
under Section 16 of the 1934 Act, the Committee may prohibit or restrict the
effectiveness of any exercise hereunder for a period of up to six months.
Options not subject to such restrictions may be exercised at such time as the
Committee, in its discretion, may designate.

Section 6. Purchase of Shares

 6.1 Notice of Exercise. The holder of an Option wishing to exercise an Option
shall give notice to the Company in such form and manner as prescribed by the
Company from time to time. The date the Company receives notice of an exercise,
and full payment for the Shares exercised pursuant to the Option, shall be
considered as the date such Option, or the portion thereof specified in notice,
is exercised (the "Exercise Date").

 6.2 Payment. Payment in full shall be made for the number of Shares purchased,
as specified in the notice, at the same time notice of exercise of an Option is
given to the Company. Payment of the Option price may be made in cash, or by
delivery of Shares of the Company equivalent in fair market value to the Option
price on the Exercise Date, or partly in cash and partly in Shares, as the
Committee may from time to time determine. The proceeds from such payment shall
constitute general funds of the Company.

 6.3 Issuance of Stock Certificates. As soon as possible after receipt of notice
and payment, the Company shall, without stock issue or transfer taxes to the
Participant, deliver to the holder of the Option a certificate or certificates
for the requisite number of Shares. Alternatively, such Shares may be held on
behalf of the holder in book entry form.

 6.4. Privileges of a Shareholder. The holder of an Option shall not have
shareholder privileges with respect to any Share covered by the Option until the
date of issuance of a stock certificate to him or her for such Shares or until
such shares are registered in his or her name in book entry form. No adjustments
shall be made for dividends or distributions or other rights in respect to such
Shares for which the record date is prior to the date on which the Participant
became the holder of record thereof.

Section 7. Termination of Employment

 7.1 General. Except as otherwise determined by the Committee (pursuant to
Section 7.5 or otherwise), if the employment of an employee to whom an Option is
granted should terminate for any reason, other than death, retirement, or total
and permanent disability, his or her Option shall terminate on the date
employment terminates. Any Options or portions of Options of terminated
employees not exercised shall terminate.

 7.2 Death. Except as otherwise determined by the Committee (pursuant to Section
7.5 or otherwise), if the employee to whom an Option was granted shall die while
in the employ of the Company or a subsidiary, the Participant's designated
beneficiary (or the executor or administrator of his or her estate or the person
or persons who acquired the right to exercise the Option by bequest or
inheritance or by reason of his or her death, if the Participant failed to
properly designate a beneficiary) may, at any time within one year after the
date of death but no later than the date of expiration of the Option, exercise
the Option, but only to the extent that the Option is exercisable. Options or
portions of Options of deceased employees not so exercised shall terminate. A
Participant may designate a beneficiary for this purpose, including a
beneficiary that is a trust, by properly completing a beneficiary designation
form supplied by the Committee.

 7.3 Disability. Except as otherwise determined by the Committee (pursuant to
Section 7.5 or otherwise), in the event of termination of employment with the
Company or a subsidiary due to total and permanent disability (as defined in the
Option Agreement), the employee to whom an Option is granted may exercise the
Option, to the extent that it is exercisable, at any time within one year after
the date of such total and permanent disability but no later than the date of
expiration of the Option.

 7.4 Retirement. Except as otherwise determined by the Committee (pursuant to
Section 7.5 or otherwise), if the employee to whom an Option was granted shall
be retired in good standing from the employ of the Company for reasons of age
under the then-established rules of the Company (and as spelled out in the
Option Agreement), the employee may exercise the Option, to the extent that it
is exercisable, at any time within 90 days after the date of such retirement but
no later than the date of expiration of the Option.

 7.5 Committee Discretion to Extend Exercise Period. Notwithstanding the
provisions of Sections 7.1, 7.2, 7.3 and 7.4, the Committee may extend the time
periods for exercise of Options which would otherwise be applicable under such
Sections, at its sole discretion, to reflect the employee's role, if any, in
developing the Company's long-term business objectives or to accomplish such
other business purposes of the Company as may be determined by the Committee.
The Committee may extend such time periods for a period not to exceed 60 months
from the date of the employee's death, disability, retirement, or employment
termination, provided that such exercise period shall not extend beyond the
original expiration date specified in the Option Agreement.

Section 8. Duration of the Plan

The Plan shall remain in effect until January 11, 2016, but Options may extend
beyond that date in accordance with the provisions of the Plan.

Section 9. Amendment or Discontinuance

The Board of Directors of the Company may alter, suspend, or discontinue the
Plan, but may not, without the approval of the shareholders of the Company, make
any alteration that would:

(A) Increase the aggregate number of Shares subject to Option under the Plan,
except as provided in Section 4.3;

(B) Decrease the minimum Option price;

(C) Increase the maximum number of shares for which an Option or Options may be
granted to any one employee, except as provided in Section 4.3;

(D) Permit any member of the Board of Directors of the Company who is not an
officer or employee of the Company or subsidiary, or any member of the
Committee, to become eligible for Options under the Plan;

(E) Extend the term of the Plan or the maximum period during which any Option
may be exercised; or

(F) Otherwise amend the Plan, to the extent such amendment would be deemed
material (and thereby require shareholder approval), within the meaning of the
rules of any stock exchange or similar organization governing the listing of the
Shares.

The Board of Directors may not revoke or alter, in a manner unfavorable to the
holder, any outstanding Option, without the consent of the holder.



Section 10. Other Conditions

10.1 Transferability of Options. An option shall not be transferable except by
beneficiary designation, by will, or the laws of descent and distribution (as
described in Section 7.2). An Option may be exercised, during the optionee's
lifetime, only by the optionee. Notwithstanding the foregoing, under such rules
and procedures as the Committee may establish, an optionee may transfer a
Nonqualified Option to members of the optionee's immediate family (i.e.,
children, grandchildren and spouse) or to one or more trusts for the benefit of
the optionee or such family members or to partnerships in which the optionee or
such family members are the only partners; provided that (i) the Option
Agreement with respect to such Option expressly so permits or is amended to so
permit, (ii) the optionee does not receive any consideration for such transfer,
and (iii) the optionee provides such documentation or information concerning any
such transfer or transferee as the Committee may reasonably request. Any Option
held by a transferee shall be subject to the same terms and conditions that
applied immediately prior to its transfer.

10.2 Other Benefit Plans. No Options under this Plan shall be taken into account
in determining any benefits under any other benefit plan or profit sharing plan
maintained by the Company.

10.3 Government Regulations. The Plan, and the granting and exercise of Options
thereunder, and the obligation of the Company to sell and deliver Shares under
such Options, shall be subject to all applicable laws, rules, and regulations,
and to such approvals, registration, and listing requirements by any
governmental agencies or national securities exchanges as may be required.

10.4 Section 16 Requirements. With respect to persons subject to Section 16 of
the 1934 Act, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the 1934 Act. To the
extent any provision of the Plan or action by the Committee or of any person or
persons acting on the Committee's behalf fails to so comply, it shall be deemed
null and void, to the extent permitted by law and deemed advisable by the
Committee.

10.5 Potential Option Adjustments. Options may be granted to employees of the
Company or subsidiaries who are foreign nationals or employed outside the United
States, or both, on such terms and conditions different from those specified in
the Plan as may, in the judgment of the Committee, be necessary or desirable in
order to recognize differences in local law or tax policy. The Committee also
may impose conditions on the exercise or vesting of Options in order to minimize
the Company's obligation with respect to tax equalization for employees on
assignments outside their home country.